UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6962


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANIEL THOMAS HERSL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Senior District Judge. (1:17-cr-00106-CCB-3; 1:20-cv-03213-CCB)


Submitted: December 16, 2021                                Decided: December 20, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Daniel Thomas Hersl, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Thomas Hersl seeks to appeal the district court’s order denying his motions

(1) to rescind an extension of time granted to the Government to file a response, (2) to

compel the U.S. Attorney to sign the Government’s opposition, (3) to disqualify the

Government’s counsel, and (4) to appoint counsel. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order Hersl seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.    Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2